     Case 2:20-cv-01068-TLN-DMC Document 12 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID NATHANIEL ROBERTS,                            No. 2:20-CV-1068-TLN-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    CALIFORNIA STATE PRISON
      SACRAMENTO,
15
                          Defendant.
16

17
                    Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to
18
     42 U.S.C. § 1983. Pending before the Court is plaintiff’s motion for the appointment of counsel
19
     (ECF No. 4).
20
                    The United States Supreme Court has ruled that district courts lack authority to
21
     require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.
22
     Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the
23
     voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935
24
     F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).
25
     A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success
26
     on the merits and the ability of the plaintiff to articulate his claims on his own in light of the
27
     complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is
28
                                                         1
     Case 2:20-cv-01068-TLN-DMC Document 12 Filed 06/16/20 Page 2 of 2

 1   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the

 2   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 3   of counsel because:

 4
                    . . . Terrell demonstrated sufficient writing ability and legal knowledge to
 5                  articulate his claim. The facts he alleged and the issues he raised were not
                    of substantial complexity. The compelling evidence against Terrell made
 6                  it extremely unlikely that he would succeed on the merits.
 7                  Id. at 1017.

 8                  In the present case, the Court does not at this time find the required exceptional

 9   circumstances. Plaintiff’s motion to appoint counsel is simply a boilerplate power of attorney

10   form which seeks to appoint the Court as plaintiff’s attorney. See ECF No. 4. Plaintiff does not

11   present facts which articulate “exceptional circumstances” justifying court appointment of

12   counsel at this time.

13                  Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the

14   appointment of counsel (ECF No. 4) is denied.

15

16   Dated: June 15, 2020
                                                           ____________________________________
17                                                         DENNIS M. COTA
18                                                         UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                       2
